Exhibit 10.1

McDERMOTT INTERNATIONAL, INC.

Restricted Stock Unit Grant Agreement

(March 1, 2018)

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott International, Inc. (“McDermott” or the “Company”) has selected you to
receive a grant of Restricted Stock Units (“RSUs”) under the 2016 McDermott
International, Inc. Long-Term Incentive Plan (the “Plan”) on March 1, 2018 (the
“Date of Grant”). The provisions of the Plan are incorporated herein by
reference.

Any reference or definition contained in this RSU Grant Agreement (this
“Agreement”) shall, except as otherwise specified, be construed in accordance
with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, successors, assigns, estate or personal representatives. The term
“Company,” as used in this Agreement with reference to employment or service,
shall include subsidiaries of McDermott. Whenever the words “you” or “your” are
used in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to any beneficiary, successors, assigns,
estate or personal representative to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution, they shall be
deemed to include any such person or estate. This Agreement shall be subject to
the Plan and the Company’s Clawback Policy, which is attached hereto as Exhibit
A and is incorporated herein by reference. Capitalized terms not defined in this
Agreement but that are defined in the Plan shall have the respective meanings
ascribed to such terms in the Plan.

Restricted Stock Units

RSU Award. You have been awarded the number of RSUs shown on the Notice of Grant
dated March 1, 2018, which is incorporated herein by reference (the “Award”).
Each RSU represents a right to receive the value of one Share on the Vesting
Date (as set forth in the “Vesting Requirements” paragraph below), provided the
vesting requirements set forth in this Agreement shall have been satisfied. No
Shares or cash amounts are awarded or issued to you hereunder on the Date of
Grant.

Vesting Requirements. Subject to the “Forfeiture of RSUs” paragraph below, RSUs
do not provide you with any rights or interest therein until they become vested
under one or more of the following circumstances (each such date a “Vesting
Date”):

 

  •   in one-third (1/3) increments on the first, second and third anniversaries
of the Date of Grant, provided that you are still employed with the Company on
the applicable anniversary;

 

  •   25% of the then-remaining outstanding RSUs if your employment with the
Company is involuntarily terminated by reason of a Reduction in Force on or
after the first anniversary and prior to the second anniversary of the Date of
Grant;

 

  •   50% of the then-remaining outstanding RSUs if your employment with the
Company is involuntarily terminated by reason of a Reduction in Force on or
after the second anniversary and prior to the third anniversary of the Date of
Grant;

 

- 1 -



--------------------------------------------------------------------------------

  •   100% of the then-remaining outstanding RSUs on the earliest to occur prior
to the third anniversary of the Date of Grant of: (1) the date of termination of
your employment from the Company due to death or (2) your Disability; and

 

  •   If a Change in Control of the Company occurs, Section 14 of the Plan will
control, with “Cause” and “Good Reason” given the meanings described below.

On December 18, 2017, the Company, Chicago Bridge & Iron Company N.V. (“CB&I”)
and certain of their affiliates executed a business combination agreement
pursuant to which the Company and CB&I will combine through a series of
transactions (the “Combination”). For purposes of this Agreement, the
consummation of the Combination, either alone or in connection with another
event, shall not be considered a Change in Control.

For purposes of this Agreement, a “Reduction in Force” shall mean a termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of facilities or offices, technological change or
declining business activities, where such termination is intended to be
permanent; or under other circumstances which the Committee, in accordance with
standards uniformly applied with respect to similarly situated employees,
designates as a reduction in force.

For purposes of this Agreement “Cause” means: (i) your continued failure to
perform substantially your duties with the Company (occasioned by reason other
than your physical or mental illness, death or disability) after a written
demand for substantial performance is delivered to you by the Committee which
specifically identifies the manner in which the Committee or the Chief Executive
Officer believes that you have not substantially performed your duties, after
which you shall have 30 days to defend or remedy such failure to substantially
perform your duties; (ii) the engaging by you in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or
(iii) your conviction of, with no further possibility of appeal for, or plea of
guilty or nolo contendere by you to, any felony. The cessation of your
employment under items (i) and (ii) of this paragraph shall not be deemed to be
for “Cause” unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Committee at a meeting of the Committee
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Committee), finding that, in the good faith opinion of the Committee, you are
guilty of the conduct described in items (i) or (ii) of this paragraph, and
specifying the particulars thereof in detail.

For purposes of this Agreement “Good Reason” means any one or more of the
following events which occurs following a Change in Control: (a) a material
diminution in your duties or responsibilities of from those applicable
immediately before the date on which a Change in Control occurs; (b) a material
reduction in your annual salary as in effect on the Effective Date of this
Agreement or as the same may be increased from time to time; (c) the failure by
the Company to continue in effect any compensation plan in which you participate
immediately before the Change in Control which is material to your total
compensation, unless a comparable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable than existed
immediately before the Change in Control, unless the action by the Company
applies to all similarly situated employees; (d) the failure by the Company to
continue to provide you with material benefits in the aggregate that are
substantially similar to those enjoyed by you under any of the Company’s
pension, savings, life insurance, medical, health and accident, or disability
plans in which you were participating immediately before the Change in Control
if such benefits are material to your total compensation, the taking of any
other action by the Company which would directly or indirectly materially reduce
any of

 

- 2 -



--------------------------------------------------------------------------------

such benefits or deprive you of any fringe benefit enjoyed by you at the time of
the Change in Control if such fringe benefit is material to your total
compensation, unless the action by the Company applies to all similarly situated
employees; or (e) a change in the location of your principal place of employment
with the Company by more than 50 miles from the location where you were
principally employed immediately before the Change in Control without your
consent. If a Change in Control occurs and any of the events described above
occurs prior to the third anniversary of such Change in Control (an “Event”),
you shall give the Company written notice (the “Notice”) within 60 days
following your knowledge of an Event that you intend to terminate employment as
a result. The Company shall have 30 days following receipt of the Notice in
which to cure the Event. If the Company does not take such action within that
time, the Event shall constitute Good Reason. If you do not provide the Notice
within 60 days as required above then the Event shall not constitute Good
Reason, and thereafter, for purposes of determining whether you have Good
Reason, your terms and conditions of employment after the occurrence of the
Event shall be substituted for those terms and conditions of your employment in
effect immediately prior to the date of this Agreement.

Forfeiture of RSUs. RSUs which are not and do not become vested upon your
termination of employment with the Company for any reason shall, coincident
therewith, terminate and be of no further force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all RSUs and all rights or benefits awarded to you under this Agreement
shall be forfeited, terminated and withdrawn immediately upon (1) notice to the
Committee of such conviction pursuant to (a) above or (2) final determination
pursuant to (b) above by the Committee. The Committee shall have the right to
suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to any such matters.

Payment of RSUs. In the sole discretion of the Committee, RSUs shall be paid in
(i) Shares, (ii) cash equal to the Fair Market Value of the Shares otherwise
deliverable on the Vesting Date, or (iii) any combination thereof, which shall
be distributed or paid as soon as administratively practicable, but in any event
no later than 30 days, after the applicable Vesting Date.

Taxes

You will realize income in connection with this Award in accordance with the tax
laws of the jurisdictions applicable to you. You are solely responsible for the
taxes associated with the RSUs, and you should consult with and rely on your own
tax advisor, accountant or legal advisor as to the tax consequences to you of
this grant.

By acceptance of this Agreement, you agree that any amount which the Company
withholds on your behalf, including PAYE, federal or state income tax and
employee national insurance contributions or FICA withholding, or pursuant to
applicable Company policy, in connection with income realized by you under this
Agreement will be satisfied by withholding cash or whole Shares having an
aggregate Fair Market Value equal to but not exceeding the amount (as determined
by the Company) of such tax withholding, unless the Committee determines to
cause the withholding obligation to be satisfied by another method permitted by
the Plan. If you are a non-U.S. based taxpayer, the amount which the Company
will withhold will be determined based on the tax laws of the jurisdiction
applicable to you or applicable Company policy as determined on each applicable
Vesting Date. If you are a U.S. based

 

- 3 -



--------------------------------------------------------------------------------

taxpayer, the amount which the Company will withhold is set forth below, with
your grade level for purposes of this Agreement determined on each applicable
Vesting Date:

 

  •   For Participants Grades 11 and Below: The Company will automatically
withhold payment of cash or delivery of whole Shares having an aggregate Fair
Market Value equal to but not exceeding the minimum withholding due for federal
income taxes with respect to this Award. Under the current rules, the minimum
withholding rate for U.S. federal income taxes applicable to this Award is 22%.

 

  •   For non-Executive Committee (“EXCOM”) Participants Grades 12 through 14:
The Company will automatically withhold payment of cash or delivery of whole
Shares having an aggregate Fair Market Value equal to but not exceeding a
federal income tax rate of 33% with respect to this Award (provided that 33% is
higher than the minimum withholding rate then in effect).

 

  •   For EXCOM Participants: The Company will automatically withhold payment of
cash or delivery of whole Shares having an aggregate Fair Market Value equal to
but not exceeding the maximum withholding due for federal income taxes with
respect to this Award. Under the current rules, the maximum withholding rate for
U.S. federal income taxes applicable to this Award is 37%.

In each case above, the withholding amounts above are in addition to employment
taxes (FICA and Medicare) as well as any applicable state withholding taxes that
may be due. The Committee may, in its discretion, require or allow withholding
of cash or Shares for taxes on a different basis than described above, on such
terms and conditions as it may determine.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax and employee national insurance
contributions or FICA withholding which the Company is required to withhold in
connection with the income realized by you in connection with this Agreement,
and you hereby authorize the Company to withhold such amount (as determined by
the Company), in whole or in part, from subsequent salary payments, without
further notice to you, if the withholding method referred to above is not
utilized or does not completely cover such required tax withholding.

Transferability

RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail or telephone if
you intend to reject this grant. Absent such notice of rejection, the Company
intends to prepare and file the required Form 4 on your behalf (pursuant to your
standing authorization for us to do so).

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

 

- 4 -



--------------------------------------------------------------------------------

Other Information

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, nor any action taken by the Company, your employer, the Committee or
the Board of Directors under the Plan, nor any provision of this Agreement shall
be construed as giving to you the right to be retained in the employ of the
Company or any of its subsidiaries or affiliates.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.

 

- 5 -



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 — EFFECTIVE DATE: 08/02/13

 

SUBJECT:

   Clawback Policy

AFFECTS:

   McDermott International, Inc. and its subsidiaries and affiliated companies
(hereinafter referred to as “the Company”)

PURPOSE:

   To govern the clawback of certain compensation awarded to executive officers
of the Company. POLICY:    If the consolidated financial statements of the
Company and its subsidiaries are materially restated within three years of the
first public release or filing with the U.S. Securities and Exchange Commission
(the “SEC”) of such financial statements, and the Compensation Committee of the
Board of Directors of the Company (the “Committee”) determines, in its
reasonable discretion, that (1) any current or former executive officer (as
defined in Rule 3b-7 promulgated by the SEC under the Securities Exchange Act of
1934, as amended) of the Company (an “Executive”) has engaged in intentional
misconduct and (2) such misconduct caused or partially caused the need for such
restatement, then the Committee may, within 12 months after such a material
restatement, require that the executive forfeit and/or return to the Company all
or a portion of the compensation vested, awarded or received under any bonus
award (including pursuant to the Company’s Executive Incentive Compensation
Plan), equity award (including any award of stock options, shares of restricted
stock, deferred stock units or restricted stock units) or other award during the
period subject to restatement and the 12-month period following the first public
issuance or filing with the SEC of the financial statements that were restated
(including, with respect to any such award that is subject to a multi-year
vesting period, any compensation vested, awarded or received thereunder during
such vesting period if such vesting period includes all or part of such 12-month
period); provided, however, that any forfeiture and/or return of compensation by
an Executive under this policy will, in any event, be limited to any portion
thereof that the Executive would not have received if the consolidated financial
statements of the Company and its subsidiaries had been reported properly at the
time of first public release or filing with the SEC; provided, further, that
this policy shall not apply with respect to any restatement of the consolidated
financial statements of the Company and its subsidiaries as to which the need
for restatement is determined following the occurrence of a Change in Control
(as defined in the Company’s Director and Executive Officer Deferred
Compensation Plan, as amended and restated November 8, 2010).    The vesting,
payment or other receipt of any rights or benefits awarded by the Company to an
Executive which are subject to this policy may be suspended pending an
investigation and final determination by the Committee with regard to any
alleged misconduct that may be subject to a determination by the Committee under
this policy.    By accepting any award as to which this policy applies, each
Executive must agree to the foregoing and agree to forfeit and/or return
compensation to the Company as provided by this policy, as the same may be
modified by, or superseded by a replacement policy adopted by, the Committee, as
the Committee may deem necessary to comply with regulations issued by the SEC
under the Dodd-Frank Wall Street Reform and Consumer

 

A-1



--------------------------------------------------------------------------------

   Protection Act. The terms of this policy shall in no way limit the ability of
the Company to pursue forfeiture or reclamation of amounts under applicable law
as the Compensation Committee may consider appropriate in its reasonable
discretion.

Interpretation Contact for the above policy is the Vice President, Human
Resources and Senior Vice President, General Counsel and Corporate Secretary.

 

A-2